DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.  Applicant’s 7/26/21 election with traverse of Group II claims 10-18 in response to the restriction requirement of 5/25/21 is acknowledged.  Claims 1-18 are pending.  Non-elected claims 1-9 are withdrawn from present consideration.  Pending claims 10-18 are rejected for the reasons set forth below. 
Applicant’s arguments regarding the traversal of the restriction requirement are not persuasive.  Since any one of the grounds for a serious search and/or examination burden given in paragraph 4 (sections (a)-(e)) of the restriction requirement is justification for restriction, the election is being treated as an election without traverse.  For example, under section (c) of paragraph 4, different search strings would be necessary for the identified different independent or distinct features/elements required in independent claim 1 vs. those required for independent claim 10 of the present application as identified in the prior restriction requirement (See, MPEP §§818.01, 818.03(a))  Additionally, the two claim groups are classified in different sub-classifications, which gives further evidence of those groups being directed to differing subject matter which required differing search strings.  Therefore, for these reasons, a serious burden exists for the examiner and the restriction is deemed proper and is made FINAL. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 10
A system for reconciliation of a batch of financial transactions using auditable, distributed frameworks, comprising: 
… . 
Appropriate correction or clarification of the claim is requested. 

Claim Rejections - 35 USC §112
4. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

5.  Claims 10-18 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 10, the bolded portion of the recited limitation, “the acquiring bank writes a funding amount for each of the plurality of transactions based on the transaction amount and the settlement fee … ” is unclear, thereby rendering the claim scope indefinite.  For example, there is no clear antecedent basis for the term “the transaction amount.”  Does this term refer to, or somehow include, the previously recited “settlement fee” for each transaction in the batch, or something else?  Should a transaction amount” to introduce the term in this limitation?  It is unclear. 
	Since claims 11-18 depend from and include the respective limitations of claim 10, these claims are rejected for the grounds and rationale used to reject claim 10. 
Appropriate correction or clarification is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 10-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 10-18 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine (claims 10-18), where the machine utilizes a recited process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

the merchant writes a batch transaction settlement summary for a batch of a plurality of transactions to be settled to the distributed ledger … ; 
the acquiring bank writes validation and qualification for each transaction of the plurality of transactions to the distributed ledger … ; 
the acquiring bank writes a settlement fee for each of the validated and qualified transactions to the distributed ledger … ; 
the acquiring bank writes a funding amount for each of the plurality of transactions based on the transaction amount and the settlement fee to the distributed ledger … ; 
the acquiring bank writes a funding instruction file comprising a funding instruction for each transaction in the batch of transactions based on the funding amounts to the distributed ledger … ; and 
the commercial bank writes a confirmation of disbursement of funding amounts to a merchant account in response to the funding instruction file to the distributed ledger … ; 
wherein a reconciliation smart contract provides real-time reconciliation for each transaction written to the distributed ledger by matching each transaction with the validation and qualification, the settlement fee, and the funding instruction. 

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 11-13 simply further refine the abstract idea by additionally requiring information regarding various identifiers, or time period, or number of transactions for the transactions, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an 
	Claim 14 simply further refines the abstract idea by additionally requiring that the transaction include a cross-currency identifier and that the rules/conditions (smart contract) includes applying an exchange rate for the cross-currency transactions, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Claims 15-16 simply further refine the abstract idea by requiring additional rules regarding how the settlement fees or funding amounts for the transactions are determined, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 17 simply further refines the abstract idea by additionally requiring that the funding instructions include money movement instructions, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 18 simply further refines the abstract idea by additionally requiring that an alert is generated in response to a transaction reconciliation error occurring, and does not add any element or feature that provides a technological solution (i.e., an integration  
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “distributed ledger,” a “distributed ledger network,” various “nodes” communicating with the network representing nodes for merchants and banks, and a “distributed network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a computer network, a payment network, a blockchain network and/or a distributed ledger technology network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 026, 029, 033-035, 038-045, 059, 069, 071-073, and 075-084).   
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Prior Art Not Relied Upon
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the claimed invention, for at least the following reasons: 
Sidhu et al. (US Patent Publication 2019/0180266 A1) discloses the use of a distributed ledger for issuers, merchants, acquirers, etc., including the use of nodes for merchants and other entities communicating with the distributed ledger (which may be a blockchain network), and a merchant capturing and writing to the distributed ledger various details concerning merchant transactions with customers, including validating, settling and funding the transactions via funding the transactions.
Arvanaghi et al. (USPN 10,929,842 B1) discloses and generally teaches the use of blockchain networks to settle batches of financial transactions between merchants and customers. 
	Powell (USPN 11,062,286 B2) discloses and generally teaches batching financial transactions from merchants for settlement and/or reconciliation. 

	How Blockchain Could Disrupt Banking (internet NPL - document “U” on Form PTO 892 submitted herewith) discloses various concepts to use a blockchain network (distributed ledger) to facilitate payments for merchant transactions, clear and settle transactions, and fund transactions, including reducing costs for such functions regarding processing transactions on/for a payment network; 
Blockchain in Payment Card Systems (internet NPL - document “V” on Form PTO 892 submitted herewith) discloses how blockchain (distributed ledger network) can be used to validate, verify and reconcile financial transactions, including communication of information to/from the blockchain by issuing banks, acquiring banks and merchants to do so, where information regarding transactions are written to the blockchain and the information is used to validate the transactions without need of third party validation entities, and discusses the use of various nodes on the blockchain to access/input information for transactions and/or reconcile the transactions; 
Distributed Ledger Technology – Relevance to Credit Card Issuers (internet NPL - document “W” on Form PTO 892 submitted herewith) discloses various concepts for using DLT (distributed ledger technology) to process financial transactions, including credit card transactions; and 
Distributed ledger technology in payment, clearing and settlement (internet NPL - document “X” on Form PTO 892 submitted herewith) discloses various concepts using DLT (distributed ledger technology) for financial transaction payments, clearing and settlement and using batching techniques for transactions and various nodes on the DLT network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000.